 In the Matter ofEMBRY-RIDDLECOMPANYandGUARDS,FEDERALLABOR UNION No. 23402, A. F. OF L.Case No. 10-R-1046.-Decided January 6, 1944McKay, Dixon d DeJarnette, by Mr. James A. Dixon,of,Miami,Fla., for the Company.Mr. Al Kent,of Miami, Fla., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Guards, Federal Labor Union No.23402, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Embry-Riddle Company, Miami, Florida, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Paul S. Kuelthau, TrialExaminer.Said hearing was held at Miami, Florida, on November30, 1943.The Company and the Union appeared at and participatedin the hearing'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYEmbry-Riddle Company operates flying schools in the State ofFlorida at which Army, Navy, and Civil Aeronautics Administrationpersonnel are trained.The Company also operates an aircraft over-haul division consisting of an aircraft overhaul plant at Miami, Flor-1Although International Association of Machinists and Transport Workers Union ofAmerica, C.I.0.,were served with Notice of Hearing,they did not appear.54 N. L. R. B., No. 48.364 EMBRY-RIDDLECOMPANY365ida, an instrument overhaul plant at Coral Gables, Florida, and anengine overhaul plant at northwestMiami.All planes repaired bythe Company are owned either by the Army, Navy, or Civil Aero-nautics Administration.The planes repaired by the Company aresent to it from the States of North Carolina, South Carolina, Georgia,and Florida.Repair parts used by the Company are furnished bythe Army, Navy, and Civil Aeronautics Administration,and areobtained by them from points outside the State of Florida.TheCompany furnishes paint and dope for fabrics on the Civil Aero-nautics Administration planes and during the year ending October31, 1943, purchased $25,000 worth of paint and dope, all of whichwere shipped to it from points outside the State of Florida.Duringthe year ending October 31, 1943, the Company received about $1,-500,000 from its overhaul operations.We find that the Company isengaged in commerce within the meaning of the National Labor Re-lations Act.II.THE ORGANIZATIONINVOLVEDGuards, Federal Labor Union No. 23402, is a labor organizationaffiliatedwith the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring the latter part of October 1943, the Union requested theCompany to recognize it as the exclusive collective bargaining repre-sentative of the guards.The Company did not reply to this request.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c)-and Section2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all guards employed by the Company in and around its plants inMiami, Florida, excluding the captain and any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendz The Field Examiner reported that the Union presented 38 membership application cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of October 15, 1943.There are approximately 45 employees in the appropriateunit. 366DECISIONS OF NATIONALLABOR RELATIONS BOARDsuch action,constitute a unit appropriate for the purposes of collectivebargaining,withinthe meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation, whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Embry-RiddleCompany, Miami, Florida, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Guards, Federal LaborUnion No. 23402, A. F. of L., for the purposes of collective bargaining.